Order filed October 19, 2017




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00764-CR
                             NO. 14-16-00766-CR
                                  ____________

                         JESUS ROSALES, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                   Trial Court Cause No. 1458489, 1458488

                                    ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 23, a
DVD.
      The clerk of the 178th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 23, a DVD, on or before October 30, 2017.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit 23, a DVD, to the
clerk of the 178th District Court.



                                              PER CURIAM